Order, Supreme Court, New York County (Louis B. York, J), entered December 18, 2006, which, in an action for personal injuries, denied defendants’ and third-party defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment dismissing the complaint is not warranted even assuming, in favor of defendants building owner and *287management company, that they did not have notice of any defect in the allegedly “curled-up” rain mat over which plaintiff, an employee of third-party defendant building maintenance contractor, tripped upon arriving for work in the early morning, and that fault for the accident can be ascribed only to third-party defendant, whose night-shift employee put the mat down before any of defendants’ employees had arrived for work. For this building that was open to the public, defendants had a nondelegable duty to provide the public, including third-party defendant’s employees, with reasonably safe means of ingress and egress, and can be held vicariously liable for any negligence by third-party defendant that caused the entrance to become unsafe (Backiel v Citibank, 299 AD2d 504 [2002]; see generally Kleeman v Rheingold, 81 NY2d 270, 274 [1993]). Issues of fact exist as to whether, inter alia, the mat made the entrance to the building unsafe. Concur—Andrias, J.P., Friedman, Sweeny and Moskowitz, JJ.